Exhibit 10.1

 

BENTLEY PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED

2005 EQUITY AND INCENTIVE PLAN

 

1.                                      Establishment and Purpose

 

The Bentley Pharmaceuticals, Inc. Amended and Restated 2005 Equity and Incentive
Plan (the “Plan”) is a successor to the following equity compensation plans:

 

(i)                                     Bentley Pharmaceuticals, Inc. Amended
and Restated 1991 Stock Option Plan (the “1991 Plan”);

 

(ii)                                  2001 Employee Stock Option Plan of Bentley
Pharmaceuticals, Inc. (the “2001 Plan”); and

 

(iii)                               2001 Directors’ Stock Option Plan of Bentley
Pharmaceuticals, Inc. (the “Directors’ Plan”).

 

The 1991 Plan, the 2001 Plan, and the Directors’ Plan are sometimes collectively
referred to herein as the “Prior Plans”. Effective as of May 24, 2005, the date
the Plan was originally approved by the Company’s stockholders (the “Effective
Date”), no further options shall be granted under the Prior Plans. However, the
provisions of the Prior Plans shall continue to apply to options granted under
the Prior Plans prior to the Effective Date.

 

The purpose of the Plan is to attract and retain key employees, consultants, and
directors of the Company and its Affiliates, to provide an incentive for them to
achieve long-range performance goals, and to enable them to participate in the
long-term growth of the Company. The Plan seeks to achieve this purpose by
providing Awards in the form of Restricted Stock, Restricted Stock Units, Cash
Awards, Options (which may constitute Incentive Stock Options or Nonstatutory
Stock Options) or Stock Appreciation Rights.

 

2.                                      Definitions

 

Capitalized terms are defined in the provisions of the Plan or in Appendix 1
attached hereto, which is incorporated in the Plan by this reference. Appendix 1
also contains a list of defined terms and reference to where their definitions
appear in the Plan.

 

3.                                      Administration

 

The Plan shall be administered by the Committee. The Committee shall determine
which eligible employees, consultants, and directors will receive Awards. The
Committee shall have authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time to time consider advisable, to interpret the provisions of the Plan
and any Award agreement, and to remedy any ambiguities or inconsistencies
therein. The Committee’s decisions shall be final and binding. To the extent

 

1

--------------------------------------------------------------------------------


 

permitted by applicable law, the Committee may delegate to one or more executive
officers of the Company the power to make Awards to Participants who are not
subject to Section 16 of the Exchange Act and all determinations under the Plan
with respect thereto, provided that the Committee shall fix the maximum amount
of such Awards for all such Participants and a maximum for any one Participant,
and such other features of the Awards as required by applicable law.

 

4.                                      Eligibility

 

All employees, directors and consultants of the Company or any Affiliate are
eligible to be Participants in the Plan. Incentive Stock Options may be granted
only to eligible employees of the Company or its Affiliates who are taxpayers
for United States federal income tax purposes.

 

5.                                      Stock Available for Awards

 

(a)                                  Amount. Shares of Common Stock available
for grants of Awards under the Plan shall consist of (i) all shares of Common
Stock remaining available on the Effective Date for grant of options under the
Prior Plans, (ii) all shares of Common Stock subject to any outstanding option
under any of the Prior Plans or the Executive Options that after the Effective
Date expires, terminates unexercised, or is forfeited or settled in a manner
that results in fewer shares outstanding than were subject to the option as
originally granted, (iii) all additional shares that may become available as a
result of any adjustment under Section 5(b) and (iv) 750,000 additional shares
approved at the 2006 Annual Meeting of Stockholders (the “2006 Shares”). Not
more than 5,166,828 shares shall become available under the Plan pursuant to
clauses (i) and (ii) of the preceding sentence. If any Award under the Plan
expires, is terminated unexercised, or is forfeited or settled in a manner that
results in fewer shares outstanding than were originally awarded, then any
shares no longer subject to such Award and not issued thereunder shall again be
available for Awards under the Plan. Common Stock issued through the assumption
or substitution of outstanding grants from an acquired company shall not reduce
the shares available for Awards under the Plan. Shares issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares. The 2006 Shares shall only be available for the grant of options, and
therefore shall not be available for grants of restricted stock, restricted
stock units or stock appreciation rights.

 

(b)                                  Adjustment. In the event that the Committee
determines that any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, or other transaction affects the Common Stock
such that an adjustment is required in order to preserve the benefits intended
to be provided by the Plan, then the Committee (subject in the case of Incentive
Stock Options to any limitation required under the Code) shall equitably adjust
any or all of (i) the number and kind of shares in respect of which Awards
may be made under the Plan, (ii) the number and kind of shares subject to
outstanding Awards, and (iii) the exercise price with respect to any of the
foregoing, and if considered appropriate, the Committee may make provision for a
cash payment with respect to an outstanding Award, provided that the number of
shares subject to any Award shall always be a whole number.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Limit on Individual Grants. The maximum
number of shares of Common Stock subject to all Awards that may be granted under
the Plan to any Participant in the aggregate in any calendar year shall not
exceed 500,000 shares subject to adjustment under subsection (b). With respect
to any Award settled in cash that is intended to satisfy the requirements for
“performance-based compensation” (within the meaning of Section 162(m)(4)(C) of
the Code), no more than $5,000,000 may be paid to any one individual with
respect to each year of a Performance Period.

 

6.                                      Stock Options

 

(a)                                  Grant of Options. Subject to the provisions
of the Plan, the Committee may grant options (“Options”) to purchase shares of
Common Stock (i) complying with the requirements of Section 422 of the Code or
any successor provision and any regulations thereunder (“Incentive Stock
Options”), and (ii) not intended to comply with such requirements (“Nonstatutory
Stock Options”). The Committee shall determine the number of shares subject to
each Option and the exercise price therefor, which shall not be less than 100%
of the Fair Market Value of the Common Stock on the date of grant.

 

(b)                                  Terms and Conditions. Each Option shall be
exercisable at such times and subject to such terms and conditions as the
Committee may specify in the applicable grant or thereafter; provided that
(i) no Option shall be exercisable after the expiration of ten years from the
date the Option is granted, and (ii) no Option may be granted with a reload
feature which provides for an automatic grant of additional or replacement
options upon the exercise of an Option. The Committee may impose such conditions
with respect to the exercise of Options, including conditions relating to
applicable securities laws, as it considers necessary or advisable.

 

(c)                                  Payment. No shares shall be delivered
pursuant to any exercise of an Option until payment in full of the exercise
price therefor is received by the Company. Such payment may be made in whole or
in part in cash or to the extent permitted by the Committee at or after the
grant of the Option, pursuant to any of the following methods:  (i) by actual
delivery and transfer, or attestation of ownership and delivery of a valid
instrument of transfer, to the Company of shares of Common Stock owned by the
Participant, including vested Restricted Stock, (ii) by retaining shares of
Common Stock otherwise issuable pursuant to the Option, (iii) for consideration
received by the Company under a broker-assisted cashless exercise program
acceptable to the Company, or (iv) for such other lawful consideration as the
Committee may determine.

 

7.                                      Stock Appreciation Rights

 

(a)                                  Grant of SARs. Subject to the provisions of
the Plan, the Committee may grant rights to receive any excess in value of
shares of Common Stock over the exercise price (“Stock Appreciation Rights” or
“SARs”) in tandem with an Option (at or after the award of the Option), or alone
and unrelated to an Option. SARs in tandem with an Option shall terminate to the
extent that the related Option is exercised, and the related Option shall
terminate to the extent that the tandem SARs are exercised. The Committee shall
determine at the time of grant or thereafter whether SARs are settled in cash,
Common Stock or other securities of the Company, Awards or other property.

 

3

--------------------------------------------------------------------------------


 

(b)                                  Exercise Price. The Committee shall fix the
exercise price of each SAR or specify the manner in which the price shall be
determined. An SAR granted in tandem with an Option shall have an exercise price
not less than the exercise price of the related Option. An SAR granted alone and
unrelated to an Option may not have an exercise price less than 100% of the Fair
Market Value of the Common Stock on the date of the grant.

 

(c)                                  Limited SARs. An SAR related to an Option,
which SAR can only be exercised upon or during limited periods following a
change in control of the Company, may entitle the Participant to receive an
amount based upon the highest price paid or offered for Common Stock in any
transaction relating to the change in control or paid during a specified period
immediately preceding the occurrence of the change in control in any transaction
reported in the stock market in which the Common Stock is normally traded.

 

8.                                      Restricted Stock and Restricted Stock
Units

 

(a)                                  Grant of Restricted Stock. Subject to the
provisions of the Plan, the Committee may grant shares of Common Stock subject
to forfeiture (“Restricted Stock”) and determine the duration of the period (the
“Restricted Period”) during which, and the conditions under which, the shares
may be forfeited to the Company and the other terms and conditions of such
Awards. Shares of Restricted Stock may be issued for no cash consideration or
such minimum consideration as may be required by applicable law.

 

(b)                                  Restrictions. Shares of Restricted Stock
may not be sold, assigned, transferred, pledged or otherwise encumbered, except
as permitted by the Committee, during the Restricted Period. Shares of
Restricted Stock shall be evidenced in such manner as the Committee
may determine. Any certificates issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant and unless otherwise
determined by the Committee, deposited by the Participant, together with a stock
power endorsed in blank, with the Company. At the expiration of the Restricted
Period, the Company shall deliver such certificates to the Participant or, if
the Participant has died, to the Participant’s Designated Beneficiary.

 

(c)                                  Restricted Stock Units. Subject to the
provisions of the Plan, the Committee may grant the right to receive in the
future shares of Common Stock subject to forfeiture (“Restricted Stock Units”)
and determine the duration of the Restricted Period during which, and the
conditions under which, the Award may be forfeited to the Company and the other
terms and conditions of such Awards. Restricted Stock Unit Awards shall
constitute an unfunded and unsecured obligation of the Company, and shall be
settled in shares of Common Stock or cash, as determined by the Committee at the
time of grant or thereafter. Such Awards shall be made in the form of “units”
with each unit representing the equivalent of one share of Common Stock.

 

9.                                      General Provisions Applicable to Awards

 

(a)                                  Transferability. Except as otherwise
provided in this Section 9(a), an Award (i) shall not be transferable other than
as designated by the Participant by will or by the laws of descent and
distribution, and (ii) may be exercised during the Participant’s lifetime only
by the Participant or by the Participant’s guardian or legal representative. In
the discretion of the Committee, any Award may be transferable upon such terms
and conditions and to such extent as

 

4

--------------------------------------------------------------------------------


 

the Committee determines at or after grant, provided that Incentive Stock
Options may be transferable only to the extent permitted by the Code.

 

(b)                                  Documentation. Each Award under the Plan
shall be evidenced by a writing delivered to the Participant specifying the
terms and conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.

 

(c)                                  Committee Discretion. Each type of Award
may be made alone, in addition to or in relation to any other Award. The terms
of each type of Award need not be identical, and the Committee need not treat
Participants uniformly. In addition to the authority granted to the Committee in
Section 9(l) to make Awards to Covered Employees which qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
Company may grant Awards subject to such performance conditions (including
performance-based vesting) as it shall determine in its discretion. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.

 

(d)                                  Dividends and Cash Awards. In the
discretion of the Committee, any Award under the Plan may provide the
Participant with (i) dividends or dividend equivalents payable currently or
deferred with or without interest, and (ii) cash payments in lieu of or in
addition to an Award.

 

(e)                                  Termination of Employment or Service. The
Committee shall determine and set forth in the grant agreement evidencing the
Award the effect on an Award of the disability, death, retirement or other
termination of employment or service of a Participant and the extent to which,
and the period during which, the Participant’s legal representative, guardian or
Designated Beneficiary may receive payment of an Award or exercise rights
thereunder. Unless the Committee provides otherwise in any case, a Participant’s
employment or service shall have terminated for purposes of the Plan at the time
the entity by which the Participant is employed or to which the Participant
renders service ceases to be an Affiliate of the Company.

 

(f)                                    Change in Control. In order to preserve a
Participant’s rights under an Award in the event of a change in control of the
Company as defined by the Committee (a “Change in Control”), the Committee in
its discretion may, at the time an Award is made or at any time thereafter, take
one or more of the following actions:  (i) provide for the acceleration of any
time period relating to the exercise or payment of the Award, (ii) provide for
payment to the Participant of cash or other property with a Fair Market Value
equal to the amount that would have been received upon the exercise or payment
of the Award had the Award been exercised or paid upon the Change in Control,
(iii) adjust the terms of the Award in a manner determined by the Committee to
reflect the Change in Control, (iv) cause the Award to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Participants and in the best interests of
the Company.

 

5

--------------------------------------------------------------------------------


 

(g)                                 Loans. Except for loans to reporting
Persons, which are not authorized hereunder, the Committee may authorize the
making of loans to Participants in connection with the grant or exercise of any
Award under the Plan.

 

(h)                                 Withholding Taxes. The Participant shall pay
to the Company, or make provision satisfactory to the Committee for payment of,
any taxes required by law to be withheld in respect of Awards under the Plan no
later than the date of the event creating the tax liability. In the Committee’s
discretion, such tax obligations may be paid in whole or in part in shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value on the date of delivery. The
Company and its Affiliates may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to the Participant.

 

(i)                                    Foreign National Awards. Notwithstanding
anything to the contrary contained in the Plan, Awards may be made to
Participants who are foreign nationals or employed or performing services
outside the United States on such terms and conditions different from those
specified in the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable laws.

 

(j)                                    Amendment of Award. Except as provided in
Section 9(k), the Committee may amend, modify or terminate any outstanding
Award, including substituting therefor another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Nonstatutory Stock Option, provided that the Participant’s
consent to such action shall be required unless (i) the Committee determines
that the action, taking into account any related action, would not materially
and adversely affect the Participant, or (ii) the action is permitted by the
terms of the Plan.

 

(k)                                No Repricing of Options. Notwithstanding
anything to the contrary in the Plan, the Company shall not engage in any
repricing of Options granted under the Plan (including those granted under the
Prior Plans and the Executive Options) without further stockholder approval. For
this purpose, the term “repricing” shall mean any of the following or other
action that has the same effect:  (i) lowering the exercise price of an Option
after it is granted, (ii) any other action that is treated as a repricing under
generally accepted accounting principles, or (iii) canceling an Option at a time
when its exercise price exceeds the fair market value of the underlying stock in
exchange for another Option, Restricted Stock, or other equity of the Company,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off, or similar corporate transaction.

 

(l)                                    Code Section 162(m) Provisions. If the
Committee determines at the time an Award is granted to a Participant that such
Participant is, or may be as of the end of the tax year for which the Company
would claim a tax deduction in connection with such Award, a Covered Employee,
then the Committee may provide that the Participant’s right to receive cash,
Shares, or other property pursuant to such Award shall be subject to the
satisfaction of Performance Goals during a Performance Period. Prior to the
payment of any Award subject to this Section 9(l), the Committee shall certify
in writing that the Performance Goals and other material terms applicable to
such Award were satisfied. Notwithstanding the attainment of Performance Goals
by a Covered Employee, the Committee shall have the right to reduce (but not to
increase) the

 

6

--------------------------------------------------------------------------------


 

amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant. The Committee shall have the power
to impose such other restrictions on Awards subject to this Section 9(l) as it
may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m) of the Code.

 

10.                               Miscellaneous

 

(a)                                  No Right To Employment. No person shall
have any claim or right to be granted an Award. Neither the Plan nor any Award
hereunder shall be deemed to give any employee the right to continued employment
or service or to limit the right of the Company to discharge any Participant at
any time.

 

(b)                                  No Rights As Stockholder. Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be distributed under the Plan until he or she becomes the holder
thereof. A Participant to whom Common Stock is awarded shall be considered the
holder of the Stock at the time of the Award except as otherwise provided in the
applicable Award.

 

(c)                                  Effective Date. The Plan shall become
effective on the Effective Date.

 

(d)                                  Amendment and Term of Plan. The Board
may amend, suspend or terminate the Plan or any portion thereof at any time,
subject to such stockholder approval as the Board determines to be necessary or
advisable to comply with any tax or regulatory requirement. Unless terminated
earlier by the Board or extended by subsequent approval of the Company’s
stockholders, the term of the Plan shall expire at the close of business on the
date immediately preceding the tenth anniversary of the date on which the Plan
was originally approved by stockholders, and no further Awards shall be made
thereafter.

 

(e)                                  Governing Law. The provisions of the Plan
shall be governed by and interpreted in accordance with the laws of Delaware.

 

The Plan was adopted by the Board of Directors on March 30, 2005.

 

The Plan was approved by the stockholders on May 24, 2005.

 

AN AMENDMENT AND RESTATEMENT OF THE PLAN WAS ADOPTED BY THE BOARD OF DIRECTORS
ON MARCH 31, 2006 AND APPROVED BY THE STOCKHOLDERS ON MAY 23, 2006.

 

7

--------------------------------------------------------------------------------


 

APPENDIX 1

 

“1991 Plan” - See Section 1.

 

“2001 Plan” - See Section 1.

 

“2006 Shares” - See Section 5(a).

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

 

“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Cash Award, or Foreign National Award granted under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” - See Section 9(d).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

 

“Committee” means one or more committees each comprised of not less than three
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. If a Committee is authorized to grant Awards to a
Reporting Person or a Covered Employee, each member shall be a “disinterested
person” or the equivalent within the meaning of applicable Rule 16b-3 under the
Exchange Act or an “outside director” or the equivalent within the meaning of
Section 162(m) of the Code, respectively.

 

“Common Stock” or “Stock” means the Common Stock, $.02 par value, of the
Company.

 

“Company” means Bentley Pharmaceuticals, Inc.

 

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

 

“Directors’ Plan” - See Section 1.

 

“Effective Date” - See Section 1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

 

A-1

--------------------------------------------------------------------------------


 

“Executive Options” - means options granted and approved by Bentley stockholders
in 1996 to Bentley’s then executive officers, Messrs. Murphy, Price and Stote,
outside of any stock option plan.

 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

 

“Foreign National Award” - See Section 9(i).

 

“Incentive Stock Option” - See Section 6(a).

 

“Nonstatutory Stock Option” - See Section 6(a).

 

“Option” - See Section 6(a).

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Performance Goals” means with respect to any Performance Period, one or more
objective performance goals based on one or more of the following objective
criteria established by the Committee prior to the beginning of such Performance
Period or within such period after the beginning of the Performance Period as
shall meet the requirements to be considered “pre-established performance goals”
for purposes of Code Section 162(m):  (i) increases in the price of the Common
stock, (ii) market share, (iii) sales, (iv) revenue, (v) return on equity,
assets, or capital, (vi) economic profit (economic value added), (vii) total
shareholder return, (viii) costs, (ix) expenses, (x) margins, (xi) earnings or
earnings per share, (xii) cash flow, (xiii) customer satisfaction, (xiv)
operating profit, (xv) research and development, (xvi) product development,
(xvii) manufacturing, or (xviii) any combination of the foregoing, including
without limitation, goals based on any of such measures relative to appropriate
peer groups or market indices. Such Performance Goals may be particular to a
Participant or may be based, in whole or in part, on the performance of the
Company generally or on the performance of the division, department, line of
business, subsidiary, or other business unit, whether or not legally
constituted, in which the Participant works.

 

“Performance Period” means the period of service designated by the Committee
applicable to an Award subject to Section 9(l) for which the Performance Goals
will be measured.

 

“Plan” means the Bentley Pharmaceuticals, Inc. 2005 Equity and Incentive Plan.

 

“Prior Plans” - See Section 1.

 

“Reporting Person” means a person subject to reporting under Section 16 of the
Exchange Act.

 

“Restricted Period” - See Section 8(a).

 

A-2

--------------------------------------------------------------------------------


 

“Restricted Stock” - See Section 8(a).

 

“Restricted Stock Unit” - See Section 8(c).

 

“Stock Appreciation Right” or “SAR” - See Section 7(a).

 

A-3

--------------------------------------------------------------------------------